Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 1 of 12 PageID #: 42780




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI


 FEDERAL TRADE COMMISSION,


                               Plaintiffs,

 v.

 PEABODY ENERGY CORPORATION,                         Civil Action No. 4:20-cv-00317

 and

 ARCH RESOURCES, INC.,

                               Defendants.



       NOTICE OF FILING OF DEFENDANTS’ REDACTED BRIEF PURSUANT TO
        PARAGRAPH 5 OF THE ORDER RELATING TO HEARING (ECF NO. 166)

        Defendants Peabody Energy Corporation and Arch Resources, Inc. hereby provide notice

of the public filing of the Redacted Brief Pursuant to Paragraph 5 of the Order Relating to

Hearing (ECF No. 166), originally filed under seal on July 6, 2020.



Dated: July 10, 2020

                                             Respectfully submitted,


                                             /s/ Corey W. Roush


                                             Corey W. Roush, #466337 (DC)
                                             Gorav Jindal, #471059 (DC)
                                             J. Matthew Schmitten, #742690 (GA)
                                             Akin Gump Strauss Hauer & Feld LLP
                                             2001 K. Street, N.W.
                                             Washington, DC 20006
                                             (202) 887-4000

                                                 1
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 2 of 12 PageID #: 42781




                                    croush@akingump.com
                                    gjindal@akingump.com
                                    mschmitten@akingump.com

                                    Cristina Thrasher, #5109954(NY)
                                    Akin Gump Strauss Hauer & Feld LLP
                                    One Bryant Park
                                    Bank of America Tower
                                    New York, NY 10036-6745
                                    (212) 872-1000
                                    cthrasher@akingump.com

                                    Edward D. Hassi, #1026776 (DC)
                                    Leah S. Martin, #1029757 (DC)
                                    Debevoise & Plimpton LLP 801
                                    Pennsylvania Avenue N.W.
                                    Washington, D.C. 20004
                                    (202) 383-8000
                                    thassi@debevoise.com
                                    lmartin@debevoise.com

                                    Michael Schaper, #4033486 (NY)
                                    J. Robert Abraham, #4935110 (NY)
                                    Tristan M. Ellis, #5405444 (NY)
                                    Debevoise & Plimpton LLP
                                    919 Third Avenue
                                    New York, NY 10022
                                    (212) 909-6000
                                    mschaper@debevoise.com
                                    jrabraham@debevoise.com
                                    tmellis@debevoise.com

                                    Catherine L. Hanaway, #41208(MO)
                                    Michael C. Martinich-Sauter, #66065(MO)
                                    Husch Blackwell, LLP
                                    190 Carondelet Plaza, Suite 600
                                    St. Louis, MO 63105
                                    (314) 480-1500
                                    catherine.hanaway@huschblackwell.com
                                    michael.martinich-sauter@huschblackwell.com

                                    Counsel for Defendant Peabody Energy Corporation




                                        2
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 3 of 12 PageID #: 42782




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on this 10th day of July, 2020, the foregoing document was

served by electronic correspondence on all counsel of record.




                                     /s/ Corey W. Roush


                                     Corey W. Roush
                                     Counsel for Defendant Peabody Energy Corporation




                                               3
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 4 of 12 PageID #: 42783




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI

FEDERAL TRADE COMMISSION

                           Plaintiff,
                                                Case No. 4:20-cv-00317-SEP
                      v.
PEABODY ENERGY CORPORATION
                                                PUBLIC VERSION
and
ARCH RESOURCES, INC.,
                           Defendants.

 DEFENDANTS’ BRIEF PURSUANT TO PARAGRAPH 5 OF THE ORDER RELATING
        TO HEARING (ECF No. 166) AND ACCOMPANYING EXHIBIT
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 5 of 12 PageID #: 42784




        I.         The Court Should Exclude PX5012

        Defendants request that the Comt exclude Plaintiff's exhibit PX5012. That document,

produced by the Western Coal Traffic League ("WCTL"), is a heavily-redacted set of materials

that                                                                                             -1


                                                                          . Notwithstanding these

significant reliability concerns,



                                                                                    2



        Admission of PX5012,                                                                      IS


fundam entally unfair and the document should be excluded. The document is incomplete given

that it has been largely redacted. Fairness requires that th e entirety of the document "ought to be

considered at the same time," or it should be excluded. FRE 106. Fmthe1more, there is no

foundation suppo1t ing the document 's admission given that

                                                                            FRE 602. Finally, any

relevan ce this document may have is far outweighed by the risk of confusion, undue prejudice and

unfairness it poses. FRE 403. Indeed,



                                                                                        Fundam ental

fairness requires that the FTC not be allowed to rely on this document in suppo1t of its case.




        1   See PX5012, at 012-013.
       2



                                                 1
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 6 of 12 PageID #: 42785




        II.      The Court Should Not Exclude the DX Exhibits Objected to by the FTC

        The FTC asks the Court to exclude from evidence two sets of third-party documents from

DTE Energy (“DTE”) and WCTL because the documents purportedly contain improper opinion

testimony from lay witnesses, contain improper expert witness testimony, and are hearsay. That

the FTC wants to exclude these materials is no surprise as they are highly relevant, third party

documents completely supporting defendants’ position in this case. That the FTC is actually

seeking to exclude them is surprising for the reasons discussed below. 3 To understand the

relevance of these materials – and why they should be admissible – a description is necessary.

        DTE Materials: DTE is on defendants’ witness list. During discovery, defendants

learned that
                                                             4




                          5




                                                  DX1501 and DX7060.



        3
            Given that defendants have not seen the FTC’s specific arguments with regard to the exhibits, defendants
respectfully request the right to more fully brief its response if the Court is inclined to consider excluding the
documents. Defendants supplemental response would respond to any FTC arguments not covered herein; would
provide more detail about the regular use of these type of documents, including by the FTC, in other cases where the
Brown Shoe factors have been considered (see supra note 12 and accompanying text); and would provide more
details on the relevant hearsay exceptions (see supra notes 14-18 and accompanying text).
          4
            The FTC does not seek to exclude
          5
            “Doyle Trading Consultants is an energy market research consultancy specializing in the thermal and
coking coal sectors. Founded by Stephen Doyle in 2002, [Doyle’s] expert team provides cutting-edge insight and
analysis on U.S. and global coal markets to more than 800 decision-makers from energy companies and financial
institutions worldwide.” Doyle Trading Consultants, “Covering Coal from Mine to Market,” available at
https://www.doyletradingconsultants.com/.

                                                         2
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 7 of 12 PageID #: 42786




Id.




DX1500. 6



       WCTL Materials:

Ameren, Evergy, LCRA, Minnesota Power, and WFA- all are on the FTC's witness list. WCTL

hosts two meetings a year

                                       The FTC seeks to exclude some of those presentations because

they repeatedly discuss competition among coal, natural gas, and renewables.

                                                                                    , competition

am ong coal, natural gas, and renewables is an ever-present market force that industry pa1ticipants

(as opposed to coal buyers) recognize. For instance:




       6
           The FTC also seeks to exclude email exchanges regarding
                    These include DX1607 and DX1609.

                                                       3
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 8 of 12 PageID #: 42787




•   Nov. 2017 -Ralph Barbaro of Energy Research Company7 presented on "Trends and
    Outlooks for PRB Rail Markets: Retirements, Renewables, and Economic Dispatch Issues."
    He described PRB as being in a "Bust Period" (as opposed to "Boom Period") post-2008
    because of "PRB coal plant retirements," " [w]ind power displacement," "N [atural] G[as]
    displacement," and "PRB stockpile levels." DX 1031 at 3. 8 He concluded that " [b ]elow
    $2.50/MMBtu, NG displaces PRB coal at all but the lowest cost coal plants." Id. at 10.

•   Feb. 2018 -Jamie Heller of Helle1wo1x9 presented on "The Future of Coal vs. Gas
    Competition." He noted that "[c]heap natural gas generation, demand-side management,
    renewables and energy efficiency have displaced the need for coal units as baseload units"
    and that "[f]orecasted gas prices threaten significant near-te1m continuing displacement of
    coal generation." DX1019 and DX1187 at 16. 10

•   Feb. 2020 - Thomas Crowley, President of L.E. Peabody & Associates, 11 in the midst of the
    FTC's review of the proposed transaction presented on "Coal: Down But Not Out?"
    DX2130. He noted that " [c]ontinued natural gas prices will limit the use of existing coal
    generation assets" and that "[i]increases in renewable energy productivity will allow for more
    cost effective production and fmther displacement." He also stated that he would expect
    significant PRB coal displacement if natural gas is at or below $2.50/MMBtu. Id. at 29, 30.

The FTC seeks to exclude all of these documents despite the fact that




         None of these document should be excluded. First, defendants have not sought to offer

the documents as expe1t testimony but rather as evidence of how the industry recognizes



         7Energy Research Company "[p]rovid[ es] a wide range of economic and analytical service to coal
producers, coal lessors, utilities, lenders, investors and other energy-related companies." Energy Research
Company, "Services," available at http://energyresearchco.com/services .
         8
           This presentation                                      also labeled DX1566, DX2084, and DX2 128.
         9
           "Jamie Heller founded Helle1worx, Inc. in August 2002 as a consulting fum to assist power generators;
transportation companies and energy producers in solving econo1nic and technical problems related to energy and
transportation markets and environmental compliance issues." Helle1worx "Obtaining, Analyzing, Understanding,
Solving," available at http://www.helle1w 01x.com/.
         10
            The presentation                                   is also labeled DXI 187, DX1541, DX1565 and
DX2 l 29. Mr. Heller also put toge er a more m- ept presentat10n by the same name with another industiy
participant, Mark Repsher at PA Energy. The FTC also seeks to exclude that presentation (DX 8033).
         11
            L.E. Peabody "ha[s] years of experience quantifying and optiinizing value around electi-ic generating
assets, including specific experience with unit bidding and dispatch, ti·ading, 01-igination, supply and transportation
of fuel, contract management, regulato1y affairs and sti·ategic analysis covering a number of electi·icity markets
throughout the United States." L.E. Peabody & Assocs., "Energy Consulting," available at
https://www.lepeabody.com/energy-consulting. While the first page of the document is dated Febma1y 2019, the
docUlllent itself and the testimony of at least two witnesses makes clear that it is a Febmary 2020 docUlllent.

                                                           4
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 9 of 12 PageID #: 42788




competition among coal, natural gas and renewables and how the industry perceives that

competition will affect the behavior of the joint venture–a perspective neither of the experts hired

by the FTC can provide. These documents are exactly the kind of materials this Court is

supposed to consider in applying the “industry recognition” part of the Brown Shoe factors, and

precisely the kind of industry reports that the FTC itself has relied on in other merger challenges

when helpful to its case (unlike here). 12 Second, it is well-settled that hearsay is permitted in

preliminary injunction proceedings because the Court can give whatever weight it deems

appropriate to such materials. 13 Third, even if the Court were inclined to exclude hearsay, the

materials are permissible under well-recognized exceptions, including FRE 803(1) present sense

impression as to the DTE e-mails; 14 FRE 803(3) then-existing mental, emotional or physical

condition as to all documents; 15 FRE 803(5) recorded recollection as to the WCTL

presentations; 16 FRE 803(6) records of regularly conducted activity as to all documents; 17 and

FRE 803(17) market reports and similar commercial publications as to the                                        and the

WCTL presentations. 18


         12
             See. e.g., FTC v. Sysco Corp., 113 F. Supp. 3d 1, 40-41, 48, 65 (D.D.C. 2015) (relying on both
consulting firm and industry analyst reports that the FTC proffered as industry recognition of the FTC’s claimed
market and the effect of the merger on competition).
          13
             See, e.g., ACORN v. Scott, No. 08-CV-4084-NKL, 2008 U.S. Dist. LEXIS 53580, at *10 n.5 (W.D. Mo.
July 15, 2008) (overruling hearsay injunctions because it was preliminary injunction hearing); Returns Worldwide,
Inc. v. United States, 266 F. Supp. 2d 1014, 1017 n.3 (E.D. Mo. 2003) 1014, 1017 n.3 (E.D. Mo. 2003) (same).
          14
             See Moore v. Holder, No. 4:12CV02154 AGF, 2014 U.S. Dist. LEXIS 159561, at *2-3 (E.D. Mo. Nov.
13, 2014) (stating that the notes would constitute the witness’s present sense impression of her interview with the
plaintiff).
          15
             See Firemen's Fund Ins. Co. v. Thien, 8 F.3d 1307, 1313 (8th Cir. 1993) (“All three deponents’ hearsay
statements were offered to prove Charles’s present intention to do something in the future, and are admissible
pursuant to hearsay exception in Rule 803(3)”).
          16
             See Newton v. E. Ryder Transp. Servs., 206 F.3d 772, 775 (8th Cir. 2000).
          17
             See JIPC Mgmt. v. Incredible Pizza Co., No. CV 08-04310 MMM (PLAx), 2009 U.S. Dist. LEXIS
133019, at *80-81 (C.D. Cal. July 14, 2009) (“[I]f defendants kept the reports and relied on them in the regular
course of business, and . . . had a substantial interest in their accuracy, it can admit the[m] . . . under Rule 803(6).”).
          18
             See BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, 199 F. Supp. 3d 958, 991 (E.D. Va. 2016)
(admitting two “highly relevant” industry reports over hearsay objections “as compilations generally relied on by
persons in particular occupations pursuant to Rule 803(17)”).

                                                             5
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 10 of 12 PageID #: 42789




 Dated: July 6, 2020
                                     Respectfully submitted,


                                     /s/ Corey W. Roush

                                    Corey W. Roush, #466337 (DC)
                                    Gorav Jindal, #471059 (DC)
                                    J. Matthew Schmitten, #742690 (GA)
                                    Akin Gump Strauss Hauer & Feld LLP
                                    2001 K. Street, N.W.
                                    Washington, DC 20006
                                    (202) 887-4000
                                    croush@akingump.com
                                    gjindal@akingump.com
                                    mschmitten@akingump.com

                                    Cristina Thrasher, #5109954(NY)
                                    Akin Gump Strauss Hauer & Feld LLP
                                    One Bryant Park
                                    Bank of America Tower
                                    New York, NY 10036-6745
                                    (212) 872-1000
                                    cthrasher@akingump.com

                                    Edward D. Hassi, #1026776 (DC)
                                    Leah S. Martin, #1029757 (DC)
                                    Debevoise & Plimpton LLP 801
                                    Pennsylvania Avenue N.W.
                                    Washington, D.C. 20004
                                    (202) 383-8000
                                    thassi@debevoise.com
                                    lmartin@debevoise.com

                                    Michael Schaper, #4033486 (NY)
                                    J. Robert Abraham, #4935110 (NY)
                                    Tristan M. Ellis, #5405444 (NY)
                                    Debevoise & Plimpton LLP
                                    919 Third Avenue
                                    New York, NY 10022
                                    (212) 909-6000
                                    mschaper@debevoise.com
                                    jrabraham@debevoise.com
                                    tmellis@debevoise.com


                                        6
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 11 of 12 PageID #: 42790




                                    Catherine L. Hanaway, #41208(MO)
                                    Michael C. Martinich-Sauter, #66065(MO)
                                    Husch Blackwell, LLP
                                    190 Carondelet Plaza, Suite 600
                                    St. Louis, MO 63105
                                    (314) 480-1500
                                    catherine.hanaway@huschblackwell.com
                                    michael.martinich-sauter@huschblackwell.com

                                    Counsel for Defendant Peabody Energy Corporation




                                        7
Case: 4:20-cv-00317-SEP Doc. #: 331 Filed: 07/10/20 Page: 12 of 12 PageID #: 42791




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on this 6th day of July, 2020, the foregoing document was

 served by electronic correspondence on all counsel of record.




                                      /s/ Corey W. Roush


                                      Corey W. Roush
                                      Counsel for Defendant Peabody Energy Corporation




                                                8
